Name: 2004/524/EC, Euratom:Decision of the Representatives of the Governments of the Member States of the European Union of 23 June 2004 appointing a judge to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-06-30; 2006-05-30

 30.6.2004 EN Official Journal of the European Union L 230/55 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION of 23 June 2004 appointing a judge to the Court of First Instance of the European Communities (2004/524/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Having regard to the 2003 Act of Accession, and in particular Article 46(1) and (2)(b) thereof, Whereas: (1) Article 46(1) of the 2003 Act of Accession inter alia provides for the appointment of ten judges to the Court of First Instance. Pursuant to paragraph 2(b) of the same Article, the term of office of five of those judges is to expire on 31 August 2004. These judges are to be chosen by lot. Furthermore the term of office of the other judges is to expire on 31 August 2007. (2) Just four judges were appointed for the period from 1 May 2004 to 31 August 2007 pursuant to Decision 2004/490/EC, Euratom (1), with the appointment of the fifth judge having to be postponed. (3) The fifth judge should therefore now be appointed, HAVE DECIDED AS FOLLOWS: Article 1 Ms Verica TRSTENJAK is hereby appointed a judge to the Court of First Instance from 1 July 2004 to 31 August 2007. Article 2 This Decision shall take effect on 1 July 2004. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 23 June 2004. The President A. ANDERSON (1) OJ L 169, 1.5.2004, p. 23.